Citation Nr: 1236854	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  08-39 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder from July 16, 2007?

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted entitlement to service connection for posttraumatic stress disorder and assigned a 10 percent evaluation effective July 16, 2007.  In a December 2010 rating decision the RO granted a 30 percent evaluation for posttraumatic stress disorder effective January 7, 2010.  

A videoconference hearing was held before the undersigned in March 2011.  A copy of the transcript of that hearing is of record.

In a June 2011 decision the Board granted a 50 percent evaluation for posttraumatic stress disorder from January 7, 2010, and remanded the question what rating was warranted for posttraumatic stress disorder from July 16, 2007 to January 6, 2010.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  

In February 2012, the Court granted a joint motion for remand vacating that portion of the Board's June 2011 which denied entitlement to an evaluation in excess of 50 percent from January 7, 2010.

The issues listed on the title page are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required on his part.


REMAND

In the joint motion for remand the parties agree that VA's duty to assist includes attempting to secure treatment records pertaining to care provided at the Olney Vet Center through October 2010.  While records from the Olney Vet Center pertaining to the term from September 2007 to July 2009 were added to the file in July 2011, i.e., after the Board's decision further development to secure all records from the Olney Vet Center must be undertaken.  

On review of the evidence of record, the Veteran's posttraumatic stress disorder is noted to have last been formally evaluated in January 2010.  The appellant is now reporting increased pathology due his disability.  Hence, further development is in order.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453.  While the claim of entitlement to individual unemployability has yet to be certified for appeal, let alone initially addressed by the RO, in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Olney Vet Center and attempt to secure all records pertaining to any treatment provided the Veteran for posttraumatic stress disorder and depression between July 16 and September 30, 2007, as well as all records dating since July 2009.  All records obtained or responses received must be associated with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran should be requested to identify any other treatment provider who has cared for his posttraumatic stress disorder since July 16, 2007.  The RO must undertake appropriate development following any response received from the appellant.

3.  Thereafter, the Veteran must be afforded a VA psychiatric examination.  The examiner is to be given access to the claims folder, a copy of this REMAND and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest worksheet for rating posttraumatic stress disorder, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to that disorder.  The examiner should address whether there has been an increase in severity since the January 2010 examination, and, if so, the approximate date of the increase in severity.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran is unable to obtain and retain substantially gainful employment based on the posttraumatic stress disorder alone or in conjunction with his other service-connected disabilities.  [The appellant is also service connected for defective hearing, tinnitus, and for residuals of a left calf gunshot wound.]  A complete rationale for any opinion offered must be provided.

4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed, to include the RO formally adjudicating the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  The Board takes this opportunity to note that in light of the decision in Rice, the claim of entitlement to individual unemployability is part and parcel of the Veteran's claim for an increased rating for his posttraumatic stress disorder.  Hence, there is no duty on his part to perfect an appeal to any denial of unemployability benefits. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




